DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.
 
Applicant(s) Response to Official Action 
The response filed on 10/28/2021 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).













Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 14-15 recite the limitation: "… an entire fisheye image … a partial region of the fisheye image, based on … the fisheye image … thumbnail image of the entire fisheye image … wherein, in a case … the entire fisheye image …" (emphasis added accentuate insufficient antecedent basis). For example, the claims switch back and forth between “entire fisheye image” and “fisheye image”. Therefore, it is not clear whether the fisheye image is the entire fisheye image.

(1) For the purposes of examination, the limitation is interpreted as: “… an entire fisheye image … a partial region of the entire fisheye image, based on … the entire fisheye image … thumbnail image of the entire fisheye image … wherein, in a case … the entire fisheye image …”.  










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al., hereinafter referred to as Harada (US 2013/0326419 A1 – already of record).

As per claim 1, Harada discloses an information processing apparatus (Harada: Fig. 1; Abstract.) comprising a computer executing instructions that, when executed by the computer, cause the computer to function as (Harada: Para. [0012].): 
a display control unit (34) configured to cause a display unit (315) to display at least one of a thumbnail image (Fig. 8b, T1) of an entire fisheye image (Fig. 6) captured with use of a fisheye lens or a thumbnail image of a partial image corresponding to a partial region of the fisheye image, based on an object detection state in the fisheye image (Harada: Figs. 6, 8a-b & Paras. [0063]-[0066], [0071]-[0072], [0076]-[0077] disclose capturing images using a fish-eye lens to create a Mercator image and a display control unit 34 is configured to cause a display 315 to display a thumbnail image T1 of the entire fisheye Mercator image seen in Fig. 6.); and 
a reception unit (32) configured to receive a selection instruction for selecting the thumbnail image of the entire fisheye image or the thumbnail image of the partial image (Harada: Fig. 8b & Paras. [0097], [0110], [0111] disclose an operation input accepting unit 32 configured to receive a selection instruction for selecting the thumbnail image T1 of figure 8b.), 
wherein, in a case where the reception unit (32) received a selection instruction for selecting the thumbnail image (T1) of the entire fisheye image (Fig. 6), the display control unit (34) causes the display unit (315) to display a fisheye image (Fig. 8c) corresponding to the thumbnail image (T1) of the entire fisheye image (Fig. 6), according to the selection instruction (Harada: Paras. [0077], [0079] disclose capturing images using a fish-eye lens to create a Mercator image and Para. [0086] discloses transmitting the fisheye Mercator image to terminal 3. Further, Fig. 8b, Paras. [0072], [0097], [0110], [0111] disclose terminal 3 having an operation input accepting unit 32 configured to receive a selection instruction for selecting the thumbnail image T1 of figure 8b and the display control unit 34 causes a display 315 to display the fisheye image (figure 8c) corresponding to the thumbnail image T1.), and 
wherein, in a case where the reception unit received a selection instruction for selecting the thumbnail image (T2) of the partial image (P0), the display control unit (34) causes the display unit (315) to display a fisheye image corresponding to the thumbnail image (T2) of the partial image (P0), according to the selection instruction (Harada: Fig. 8b, Paras. [0072], [0097], [0110], [0111] disclose terminal 3 having an operation input accepting unit 32 configured to receive a selection instruction for selecting the thumbnail image T2 of figure 8b and the display control unit 34 causes a display 315 to display the fisheye image (figure 8c) corresponding to the thumbnail image T2.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Ahiska (US 2010/0002071 A1 – already of record).	

As per claim 2, Harada discloses the information processing apparatus according to claim 1, wherein the fisheye image is a moving image (Harada: Figs. 4-6; [0064]-[0066], [0075]-[0077]; Device 1 uses a fisheye lens 102a-b to capture the fisheye image. The fisheye image can be a moving image.), 
	However Harada does not explicitly disclose “… wherein a distortion corrected image is acquired by performing a distortion correction to at least a partial region of one frame contained in the fisheye image.”
	Further, Ahiska teaches wherein the distortion corrected image is acquired by performing a distortion correction to at least a partial region of one frame contained in the fisheye image (Ahiska: Figs. 6, 9-12 & Paras. [0087]-[0089] disclose the distortion corrected image is acquired by performing a distortion correction to all images, which include at least a partial region of one frame contained in the fisheye image 810. For example, see figure 9, square boxes for the fisheye image 810 indicating a frame.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Harada and Ahiska before him or her, to modify the communication terminal of Harada to include the one frame contained fisheye image feature as described in Ahiska. The motivation for doing so would have been to improve image viewing by providing high quality images to an operator.  

	As per claim 3, Harada-Ahiska disclose the information processing apparatus according to claim 2,-2-Amendment for Application No.: 16/134,674Attorney's Docket No.: 10186836US01 wherein the one frame is a frame in which an object is detected (Ahiska: Figs. 9-12; [0062], [0063], [0087]-[0089] discloses a thumbnail image 810 corresponding to a frame in which a moving object is detected).  

	As per claim 7, Harada discloses the information processing apparatus according to claim 1, wherein the display control unit causes the display unit to display the thumbnail image of the partial image (Harada: Fig. 8b & Paras. [0097], [0110], [0111] disclose an operation input accepting unit 32 configured to receive a selection instruction for selecting thumbnail images).
	However Harada does not explicitly disclose “… on which a second thumbnail image of the entire fisheye image is superimposed.”
	Further, Ahiska teaches on which a second thumbnail image of the entire fisheye image is superimposed (Ahiska: Figs. 9-12; [0087]-[0089], [0110] disclose multiple thumbnail images can be superimposed on the fisheye image as see in figures 9-12. For example, in figure 9, a thumbnail image 820 corresponding to the entire frame is superimposed on the thumbnail image 810 corresponding to the partial region of the frame.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Harada and Ahiska before him or her, to modify the communication terminal of Harada to include the second thumbnail image superimposed feature as described in Ahiska. The motivation for doing so would have been to improve image viewing by providing high quality images to an operator.
	
As per claim 8, Harada discloses the information processing apparatus according to claim 1, wherein the display control unit causes the display unit to display a thumbnail moving image (Harada: Figs. 4, 5, 10, 13, 14, 17, 19; [0058], [0064], [0065], [0071], [0072], [0076], [0077], [0100]-[0103], [0107], [0110], [0138]-[0140]; Device 1 uses a fisheye lens 102a-b to capture a fisheye image. The fisheye image can be sent to smartphone or communication terminal 3, which uses the display unit 315 to display a thumbnail moving image.).
However Harada does not explicitly disclose “… display a thumbnail moving image including the thumbnail image of the partial image …”.
	Further, Ahiska teaches display a thumbnail moving image including the thumbnail image of the partial image (Ahiska: Figs. 8-12; [0033], [0062], [0063], [0087]-[0089], [0110] discloses a thumbnail moving image defined by a bounding box including the thumbnail image 810 corresponding to the partial region of the frame and a thumbnail image corresponding to the entire frame.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Harada and Ahiska before him or her, to modify the communication terminal of Harada to include the second thumbnail image superimposed feature as described in Ahiska. The motivation for doing so would have been to improve image viewing by providing high quality images to an operator.
  

	As per claim 9, Harada discloses the information processing apparatus according to claim 2, wherein the display control unit causes the display unit to display a thumbnail moving image including a plurality of thumbnail images respectively (Harada: Figs. 4, 5, 10, 13, 14, 17, 19, 31; [0058], [0064], [0065], [0071], [0072], [0076], [0077], [0100]-[0103], [0107], [0110], [0138]-[0140]; Device 1 uses a fisheye lens 102a-b to capture a fisheye image. The fisheye image can be sent to smartphone or communication terminal 3, which uses the display unit 315 to display a thumbnail moving image including a plurality of thumbnail images respectively corresponding to a plurality of frames as seen in figure 31.).
However Harada does not explicitly disclose “… a plurality of thumbnail images respectively corresponding to a plurality of frames contained in the fisheye image …”.
	Further, Ahiska teaches a plurality of thumbnail images respectively corresponding to a plurality of frames contained in the fisheye image (Ahiska: Figs. 8-12; [0033], [0062], [0063], [0087]-[0089], [0110] discloses a thumbnail moving image defined by a bounding box including a plurality of thumbnail images respectively corresponding to a plurality of frames contained in the fisheye image.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Harada and Ahiska before him or her, to modify the communication terminal of Harada to include the plurality of frames contained in the fisheye image feature as described in Ahiska. The motivation for doing so would have been to improve image viewing by providing high quality images to an operator.  

	As per claim 10, Harada-Ahiska disclose the information processing apparatus according to claim 2, wherein the display control unit causes the display unit to display a thumbnail moving image including a plurality of thumbnail images respectively corresponding to a plurality of frames, in which an object is detected, contained in the fisheye image, and wherein each of the plurality of thumbnail images is the thumbnail image of the partial image (Harada: Figs. 4, 5, 10, 13, 14, 17, 19, 31; [0058], [0064], [0065], [0071], [0072], [0076], [0077], [0100]-[0103], [0107], [0110], [0138]-[0140]; Device 1 uses a fisheye lens 102a-b to capture a fisheye image. The fisheye image can be sent to smartphone or communication terminal 3, which uses the display unit 315 to display a thumbnail moving image including a plurality of thumbnail images respectively corresponding to a plurality of frames as seen in figure 31. Further, Ahiska: Figs. 8-12; [0033], [0062], [0063], [0087]-[0089], [0110] discloses a plurality of frames in which a moving object defined by a bounding box is detected and contained in the fisheye image.).  
	
As per claims 14-15, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.
 






Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Ahiska in further view of Meganathan et al., hereinafter referred to as Meganathan (US 2016/0086462 A1 – already of record).

As per claim 4, Harada-Ahiska disclose the information processing apparatus according to claim 2, wherein the one frame is a frame (Ahiska: Figs. 9-12; [0062], [0063], [0087]-[0089] discloses a thumbnail image 810 corresponding to a frame in which an event such as a moving object is detected.).
However Harada-Ahiska do not explicitly disclose “… a frame according to a timing at which an event is detected.”
Further, Meganathan is in the same field of endeavor and teaches a frame according to a timing at which an event is detected (Meganathan: [0025], [0049]-[0051]; A processor detects a moving object or person of the video sequence, summarizes movement of the moving object or person within a time interval of the video sequence of an event and combines the identified plurality of frames into a thumbnail image.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Harada-Ahiska and Meganathan before him or her, to modify the imaging system of Harada-Ahiska to include the timing event feature as described in Meganathan. The motivation for doing so would have been to improve video monitoring by providing immediate identification of relevant image frames.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 11-10-2021